In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 09-657V
                                      Filed: August 18, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
ROSELLA LYONS,                *
                              *                               Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                               Attorneys’ Fees and Costs;
v.                            *                               Reasonable Amount Requested to
                              *                               which Respondent Does Not Object.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Franklin John Caldwell, Jr., Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.
Michael Milmoe, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On October 2, 2009, Rosella Lyons (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleges
that she suffered from Guillain-Barré syndrome (“GBS”) as a result of an influenza (“flu”)
vaccine administered to her on October 14, 2008. 3 On January 5, 2015, the undersigned issued a
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
3
  The petition lists the date of vaccination as October 14, 2007. However, the medical records
reflect that the date of vaccination was October 14, 2008, and the parties have now stipulated that
the latter date is accurate.

                                                  1
decision awarding compensation to Petitioner.

        On August 17, 2015, the parties filed a Stipulation of Fact Concerning Final Attorneys’
Fees and Costs. Pursuant to their Stipulation, the parties have agreed to an award of $79,877.21
in attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner represents
that she has not personally incurred any costs in pursuit of her claim.

       The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $79,877.21, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, F. John
Caldwell, Jr.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4

       IT IS SO ORDERED.

                                                            /s/ Lisa D. Hamilton-Fieldman
                                                            Lisa D. Hamilton-Fieldman
                                                            Special Master




4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2